Case 0:19-cv-61520-WPD Document 18 Entered on FLSD Docket 09/25/2019 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                         CASE No. 0:19-CV-61520

  ADRIANA BARBIERI,

         Plaintiff,

  vs.

  GL STAFFING SERVICES, INC.

        Defendant.
  ____________________________________________/

         JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff ADRIANA BARBIERI and Defendant GL STAFFING SERVICES, INC, by and

  through respective undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

  Civil Procedure, hereby file this Joint Stipulation of Voluntary Dismissal with Prejudice of the

  above styled action. Plaintiff and Defendant shall each bear their own attorneys’ fees and costs.

  All parties have reviewed this stipulation.

  DATED: September 25, 2019

   /s/ Jibrael S. Hindi                         .         /s/ Steven G. Schwartz            Gary
  JIBRAEL S. HINDI, ESQ.                                 STEVEN GARY SCHWARTZ, ESQ.
  Florida Bar No.: 118259                                Email: sgs@theschwartzlawgroup.com
  E-mail:jibrael@jibraellaw.com                          Florida Bar No.: 911471
  THOMAS J. PATTI, ESQ.                                  Schwartz Law Group
  Florida Bar No.: 118377                                6751 N. Federal Highway, Suite 400
  E-mail:tom@jibraellaw.com                              Boca Raton, Florida 33487
  The Law Offices of Jibrael S. Hindi                    Phone: 561-395-4747
  110 SE 6th Street, Suite 1744                          Fax: 561-367-1550
  Fort Lauderdale, Florida 33301
  Phone: 954-907-1136                                    COUNSEL FOR DEFENSE
  Fax: 855-529-9540

  COUNSEL FOR PLAINTIFF




                                                Page 1 of 2
Case 0:19-cv-61520-WPD Document 18 Entered on FLSD Docket 09/25/2019 Page 2 of 2




                                    CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on September 25, 2019, the foregoing was

  electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

  of electronic filing to all counsel of record.


                                                         /s/ Thomas J. Patti                 .
                                                        THOMAS J. PATTI, ESQ.
                                                        Florida Bar No.: 118377




                                                   Page 2 of 2
